United States Court of Appeals
                       For the First Circuit




No. 06-2023

                     UNITED STATES OF AMERICA,
                        Plaintiff, Appellee,

                                v.

                   FAIRWAY CAPITAL CORPORATION,
                            Defendant,


                 GOVERNMENT OF THE VIRGIN ISLANDS,
                        Claimant, Appellant,

             THE LAW OFFICES OF HOLLAND & KNIGHT, LLP,
   as Counsel to Joseph M. DiOrio, Trustee for Arnold Kilberg;
        HENRY D. VARA; FRANCIS DIMENTO; JAMES C. CALLAHAN,
                             Claimants.



                           ERRATA SHEET


     The opinion of this Court issued on April 11, 2007, is amended
as follows:

     On page 23, line 1, "1918" should be replaced with "1915".